Title: To George Washington from Brigadier General Samuel Holden Parsons, 23 November 1778
From: Parsons, Samuel Holden
To: Washington, George


  
    Dear General
    Horseneck [Conn.] 23d Novr 1778
  
  the Weather has been so boisterous as has prevented passing the Sound some Days: The inclosd Examination of a Prisoner from 
    
    
    
    Newyork I have sent. A Woman from thence the Day before Yesterday says a considerable Body of Troops are relanded in the City, that She Saw them land last Fryday & Says She was informd the Fleet was returnd whither the Storm had Shatterd so that they were obliged to put back or were orderd back she dont know but was told the latter—from every Account it appears evident the Fleet have Sufferd much in a Storm, Two Line of Battle Ships are dismasted & others much injurd, and I think comparing all the Inteligence I have had some Part of the Troops are returnd to the City; perhaps it may be no more than those belonging to the Transports which went ashore near the Hook (if that Fact is true) or the Fleet on the Arrival of Admiral Byron’s Squadron after the Storm may have been remanded. I expect some more Certainty to Night however that may be I shall Join my Brigade toMorrow. I am with the greatest Esteem yr Excellency’s Obedt Servt
  
    Saml H. Parsons
  
  
P.S. The inclosd to Genl Miflin appears to contain One Hundred & fifty Dollars all Counterfeit was receivd by a Flag Two Days since.
  
